    Case: 5:17-cv-00472-CAB Doc #: 134-2 Filed: 04/03/19 1 of 3. PageID #: 2641



                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

 CARMELO TREVISO, Individually and
 On Behalf of All Other Similarly Situated,
                                                                CASE NO. 5:17-cv-00472
                   Plaintiff,
                                                                JUDGE CHRISTOPHER A. BOYKO
          vs.

 NATIONAL FOOTBALL LEAGUE, dba
 PRO FOOTBALL HALL OF FAME,

                   Defendant.

    DECLARATION OF SCOTT M. ZURAKOWSKI IN SUPPORT OF
    DEFENDANT, NATIONAL FOOTBALL MUSEUM, INC., dba PRO
  FOOTBALL HALL OF FAME’S SUPPLEMENTAL MEMORANDUM IN
   OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS
     CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
                        INSTANTER
                 I, Scott M. Zurakowski, state the following:

                 1.          I am an attorney licensed to practice law in the state of Ohio. I am

competent to testify and the matters set forth below are personally known to me.

                 2.          Collectively attached hereto as Exhibit A is a true and accurate copy of the

Joint Stipulation Re Appointment of Receiver and Restraining Order and the court’s signed

Order approving the stipulation, filed with the United States District Court for the Central

District of California, Case No. 8:18-CV-01644-VAP-KES, and entered on February 13, 2019.

                 3.          Exhibit A is a public record and was accessed and obtained from the

United States District Court for the Central District of California’s Pacer online docket.




02277215-2 / 00263.19-0001                                                                             1
    Case: 5:17-cv-00472-CAB Doc #: 134-2 Filed: 04/03/19 2 of 3. PageID #: 2642



                 4.          Attached hereto as Exhibit B is a true and accurate copy of the EA

Bankruptcy Petition, filed with the United States Bankruptcy Court, Central District of

California, Case No. 8:19-bk-10822-CB, on March 7, 2019.

                 5.          Exhibit B is a public record and was accessed and obtained from the

United States Bankruptcy Court, Central District of California’s Pacer online docket.

                 6.          Attached hereto as Exhibit C is a true and accurate copy of the California

criminal complaint, filed in the United States District Court for the Central District of California,

Case No. 8:19-mj-00241-DUTY, on March 22, 2019.

                 7.          Exhibit C is a public record and was accessed and obtained from the

United States District Court for the Central District of California’s Pacer online docket.

                 8.          Attached hereto as Exhibit D is a true and accurate copy of the New York

criminal complaint, filed in the United States District Court for the Southern District of New

York, Case No. 1:19-mj-02927-UA, on March 24, 2019.

                 9.          Exhibit D is a public record and was accessed and obtained from the

United States District Court for the Southern District of New York’s Pacer online docket.

                 10.         Attached hereto as Exhibit E is a true and accurate copy of Michael

Avenatti’s declaration filed in Bahamas Surgery Center, LLC v. Kimberly-Clark Corporation, et

al., Case No. 2:14-cv-08390-DMG-PLA, in the United States District Court for the Central

District of California.

                 11.         Exhibit E is a public record and was accessed and obtained from the

United States District Court for the Central District of California’s Pacer online docket.

                 I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.




02277215-2 / 00263.19-0001                                                                           2
    Case: 5:17-cv-00472-CAB Doc #: 134-2 Filed: 04/03/19 3 of 3. PageID #: 2643



                 Executed on April 3rd, 2019, in Canton, Ohio.



                                              /s/ Scott M. Zurakowski
                                              Scott M. Zurakowski




02277215-2 / 00263.19-0001                                                        3
